Case 1:18-cv-01954-MSK-KMT Document 55 Filed 06/19/20 USDC Colorado Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO


  Civil Action No. 1:18-cv-01954-MSK-KMT

  NICK MOLINA,

         Plaintiff,

         v.

  FORD MOTOR COMPANY,

         Defendant.


   JOINT MOTION FOR ENTRY OF BRIEFING SCHEDULE ON ATTORNEYS’ FEES
                           AND COSTS ISSUE


         On June 9, 2020, Plaintiff Nick Molina (“Plaintiff”) and Defendant Ford Motor Company

  (“Ford”) (collectively the “Parties”), through undersigned counsel, respectfully notified the Court

  that Plaintiff and Defendant have reached a settlement in principle with respect to all claims and

  all issues asserted in this case and that, as part of the settlement, the Parties have agreed to brief

  the issue of attorneys’ fees and costs to the Court for ruling. Since filing of the Notice of

  Settlement, the Parties have continued to work to finalize their settlement agreement.

         In the Notice of Settlement, the Parties indicated that they would submit a proposed

  attorneys’ fees and costs briefing schedule to the Court on or before June 19, 2020. The Parties

  propose the following briefing schedule be entered:

     1. Plaintiff’s Motion for Attorney’s Fees and Costs: July 17, 2020
     2. Ford’s Response to Plaintiff’s Motion for Attorney’s Fees and Costs: August 14, 2020
     3. Plaintiff’s Reply in Support of Motion for Attorney’s Fees and Costs: August 28, 2020

  A proposed order reflecting this proposed briefing schedule has been filed contemporaneously

  herewith.
Case 1:18-cv-01954-MSK-KMT Document 55 Filed 06/19/20 USDC Colorado Page 2 of 3




         WHEREFORE, the Parties request that the Court enter the aforementioned attorneys’ fees

  and costs briefing schedule.




  Respectfully submitted this 19th day of June, 2020.



   BAKER & HOSTETLER LLP
   Duly signed original on file at the offices of
   Baker & Hostetler LLP                            Vedra Law, LLC


   /s/ Sammantha J. Tillotson                       /s/ Daniel J. Vedra

   Casie D. Collignon (35160)                       Daniel J. Vedra Esq.
   ccollignon@bakerlaw.com                          dan@vedralaw.com
   Sammantha J. Tillotson (50267)                   Vedra Law, LLC
   stillotson@bakerlaw.com                          1444 Blake Street
   Baker & Hostetler LLP                            Denver, Colorado 80202
   1801 California Street, Suite 4400               PH:303-937-6540
   Denver, CO 80202                                 Counsel for Plaintiff
   PH: 303-861-0600
   Fax: 303-861-7805
   Counsel for Defendant
Case 1:18-cv-01954-MSK-KMT Document 55 Filed 06/19/20 USDC Colorado Page 3 of 3




                                  CERTIFICATE OF SERVICE

          This is to certify that on June 19, 2020, a true and correct copy of the foregoing was
  electronically filed with the Clerk of Court using the CM/ECF system, which will send notification
  of such filing to all parties to this action.


                                                      /s/ Sammantha J. Tillotson
